NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TROY THOMAS YORK, Appellant.

                             No. 1 CA-CR 20-0161
                               FILED 2-25-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-115104-001
           The Honorable Warren J. Granville, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric Knobloch
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Michelle DeWaelsche
Counsel for Appellant
                             STATE v. YORK
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            Troy Thomas York appeals his conviction and sentence for
manslaughter. He challenges the superior court’s jury instructions on both
self-defense and the definition of a dangerous instrument. We reverse a
conviction based on an erroneous jury instruction “only if the instructions,
taken together, would have misled the jurors.” State v. Doerr, 193 Ariz. 56,
65, ¶ 35 (1998). “Whe[n] the law is adequately covered by instructions as a
whole,” we uphold the jury’s verdict. Id. York also alleges the prosecutor
engaged in misconduct, that viewed in the aggregate, amounted to
reversible error. For the following reasons, we affirm.

                             BACKGROUND1

¶2             After shooting his brother in their shared home, York called
9-1-1 and requested emergency assistance. When officers arrived, they
found the victim lying on the floor, unresponsive, with two gunshot
wounds to the chest. Shortly after medical personnel transported the victim
to a hospital, he was pronounced dead.

¶3            The State charged York with second-degree murder. At trial,
York raised two justification defenses: self-defense and use of force in crime
prevention. Because York never denied that he shot and killed the victim,
the sole issue before the jury was whether his use of deadly force was
justified under one or both asserted justification defenses.

¶4            York’s alternative justification theories were predicated on
the same factual basis: He testified that following a verbal dispute, the
victim attacked him with a wooden chair. First, York claimed that he acted
in self-defense: lawfully using deadly force to protect himself against the
victim’s use, or apparent, attempted, or threatened use, of unlawful deadly
physical force. Second, he asserted that his conduct was justified to prevent


1   We view the facts in the light most favorable to sustaining the verdict.
State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).


                                      2
                              STATE v. YORK
                            Decision of the Court

the crime of assault with a dangerous instrument: lawfully stopping the
victim from swinging, or threatening to swing, a chair with the intent to
place York in reasonable apprehension of imminent physical injury.

¶5            At trial, officers testified that they observed no injuries on
York, other than some red marks across his back, when they took him into
custody. During the arrest, officers removed both a knife and pepper spray
from York’s belt.

¶6             Detectives who responded to the home testified that the scene
did not match York’s report to 9-1-1. There was no evidence of an
altercation or disturbance in York’s bedroom, the place York had identified
as the point of origin of the altercation during his 9-1-1 call, and items that
were precariously “stacked” in the bedroom entrance remained
undisturbed.

¶7            To determine where the victim was standing when he was
shot, a detective specializing in bloodstain-pattern analysis examined the
blood evidence and concluded that the victim was shot while he was
standing outside of York’s bedroom door. The detective explained that the
victim’s “post-shooting movements” may have knocked over a chair, fan,
and carpet box before he collapsed on the floor, but the bloodstain evidence
was inconsistent with a scenario in which the victim was holding a chair
over his head when he was shot.

¶8             Taking the stand in his own defense, York testified that the
victim had been agitated the morning of the shooting and had argued with
a neighbor. Afterward, the victim talked about the verbal altercation
incessantly, so York told him to shut up. Later that evening, York heard the
victim yelling from the kitchen, “stop” and “get out.” Fearing a possible
intruder, York grabbed his revolver before checking on the victim. Upon
seeing no intruder, York asked the victim what had happened, and the
victim mumbled something incoherent, appearing agitated. Having
received no explanation, York told the victim to settle down or he would
call the police.

¶9             At that point, according to York, the victim got a “crazy look
on [his] face,” grabbed a bottle of bleach, and threw it at him. In an apparent
rage, the victim then moved into the living room, lifted a chair, and began
swinging it at York.

¶10            Upon being struck with the chair, York fell to the ground.
Although he remained on the floor, the victim continued swinging the chair
in his direction. To ward off another blow, York aimed his revolver and shot


                                      3
                               STATE v. YORK
                             Decision of the Court

the victim. When the bullet struck, the victim paused only momentarily,
and then continued toward York. On the stand, York recounted that the
victim had threatened to “rip [his] throat out” as he lunged toward him.
Claiming he feared for his life, York testified that he shot his brother a
second time.

¶11            After an eight-day trial, the jury acquitted York of second-
degree murder but found him guilty of the lesser-included offense of
manslaughter, based on the alternative theories that he (1) committed
second-degree murder upon a sudden quarrel or heat of passion, or (2)
recklessly killed the victim. The jurors were not required to unanimously
agree on either theory to return a conviction for manslaughter. No
aggravation phase was held, and the jurors were not asked to find whether
the offense was dangerous. The superior court nonetheless sentenced York
as a dangerous offender under A.R.S. § 13-704(L) to a mitigated term of
seven years’ imprisonment.

                                 DISCUSSION

I.     Jury Instructions

¶12            York challenges the superior court’s jury instructions on both
self-defense and the definition of a dangerous instrument. Because York
failed to object to the instructions at trial, he has forfeited the right to obtain
appellate relief absent fundamental, prejudicial error. State v. Escalante, 245
Ariz. 135, 140, 142, ¶¶ 12, 21 (2018).

¶13           To establish fundamental error, a defendant first must prove
the superior court committed error. Next, a defendant must show that such
error (1) went to the foundation of the case, (2) took from the defendant a
right essential to his defense, or (3) was so egregious that the defendant
could not possibly have received a fair trial. Id. at 142, ¶ 21. “If the defendant
establishes fundamental error under prongs one or two, he must make a
separate showing of prejudice[.]” Id. To establish prejudice, a defendant
must show “a reasonable jury could have plausibly and intelligently”
reached a different verdict absent the error. Id. at 144, ¶ 31. Fundamental
error occurs in “rare cases” and is “curable only via a new trial.” Id. In
applying the “could have” standard, we examine the entire record,
including the parties’ theories and arguments, as well as the evidence
presented at trial. Id.




                                        4
                             STATE v. YORK
                           Decision of the Court

       A.     Self-Defense Instruction

¶14           The superior court granted York’s request to instruct the
jurors on both self-defense and use of force in crime prevention. Both
defenses, if successful, would justify York’s actions, rendering him not
guilty of the charged offenses. In the final instructions, the self-defense
instruction immediately preceded the crime-prevention instruction. The
self-defense instruction primarily tracked the Revised Arizona Jury
Instructions (“RAJI”) Statutory Criminal Instruction 4.05 (5th ed. 2019), but
the court omitted the final paragraph of the RAJI on self-defense, which
shifts the burden of proof to the State:

       The State has the burden of proving beyond a reasonable
       doubt that the defendant did not act with such justification. If
       the State fails to carry this burden, then you must find the
       defendant not guilty of the charge.

The court’s crime-prevention instruction followed RAJI 4.11. At the end of
this instruction, the court included RAJI 4.11’s burden-shifting paragraph,
which is nearly identical to the burden-shifting paragraph the court omitted
from the self-defense instruction:

       If evidence was presented that raised this justification
       defense, then the State has the burden of proving beyond a
       reasonable doubt that the defendant did not act with such
       justification. If the State fails to carry this burden, then you
       must find the defendant not guilty of the charge.

¶15            York does not challenge the crime-prevention instruction, nor
does he argue the burden-shifting language the court gave was legally
insufficient. Instead, he argues the superior court committed fundamental
error by not specifically informing the jurors that the burden-shifting
instruction applied to each justification defense. York points out that the
burden-shifting paragraph at the conclusion of the crime-prevention
instruction referred to “this justification defense,” which he argues “may
have” caused the jurors to misunderstand that the State also bore the
burden of proof regarding his self-defense claim.

¶16           While there is no dispute that the jurors received the legally
correct burden-shifting language, they were not specifically instructed that
it applied to both justification defenses. Arguably, a juror may have
interpreted the phrase “this justification defense” as referring solely to the
crime-prevention defense, rendering the self-defense instruction
ambiguous and legally deficient.


                                      5
                               STATE v. YORK
                             Decision of the Court

¶17            Counsel attempted to clarify the ambiguity in the instruction.
State v. Johnson, 205 Ariz. 413, 417, ¶ 11 (App. 2013) (explaining appellate
courts “consider [jury] instructions in context and in conjunction with the
closing arguments of counsel” when evaluating their sufficiency); State v.
Bruggeman, 161 Ariz. 508, 510 (App. 1989) (“Closing arguments of counsel
may be taken into account when assessing the adequacy of jury
instructions.”). In closing argument, defense counsel explained the burden-
of-proof allocation to the jurors:

       If evidence was presented that raised . . . these justification
       defenses, . . . [t]he burden is on the State, the State then has the
       burden of proving beyond a reasonable doubt that the Defendant did
       not act with justification. If the State fails to carry this burden,
       that’s it. You must find the Defendant not guilty of the charge.
       That’s the law. (Emphasis added.)

In rebuttal closing argument, the prosecutor stressed that “the State has the
burden of proof. The State always has the burden of proof[.]” (Emphasis
added.) Nonetheless, even with these attempts to clarify the shifting burden
regarding self-defense, neither attorney ever directly stated that the
burden-shifting instruction applied to both justification defenses.

¶18           As in State v. Hunter, the given instructions did not make clear
that the State was required to disprove York’s claim of self-defense if he
provided evidence to support it. 142 Ariz. 88, 89–90 (1984) (concluding the
given self-defense instruction constituted fundamental error because it was
unclear that the State was required “to disprove beyond a reasonable doubt
that [the defendant] acted in self-defense”). In State v. Cannon, 157 Ariz. 107,
107 (1988), the supreme court concluded the omission of a burden-shifting
instruction entirely was not fundamental error because the jury had been
instructed on the State’s general burden of proof. In contrast, the jurors in
York's trial were instructed that the State carried the burden to prove,
beyond a reasonable doubt, that York’s conduct was not justified, but only
concerning the crime-prevention defense

¶19          Read in their entirety, we conclude the given instructions did
not apprise the jury that the burden of proof shifted to the State if York
presented evidence of self-defense. Because York has met his burden to
show that the instructions were given in error, we must determine whether
he has demonstrated resulting prejudice.

¶20        To establish prejudice, York only speculates that the jurors
“may have” been confused about the shifting burden of proof regarding



                                        6
                             STATE v. YORK
                           Decision of the Court

self-defense. This assertion, however, is belied by the jury’s finding that
York was guilty of manslaughter. In reaching the manslaughter verdict, the
jury necessarily rejected York’s crime-prevention defense. In other words,
to find York guilty of manslaughter, the jurors had to determine that the
victim had not used the chair in a manner to commit an assault such that
York’s use of deadly force was justified.

¶21            Given the jurors’ determination that the victim had not placed
York even in reasonable apprehension of physical injury, they could not have
reasonably concluded the victim committed a more severe act involving
deadly force, as required to sustain the self-defense claim. Although York
contends that the victim lunged at him while threatening to kill him,
leaving him no choice but to fire the second shot, this explanation fails to
recognize that by that point, York had already shot the victim. Based on the
manslaughter verdict, the jurors did not accept York’s claim that the victim
was committing aggravated assault when York fired the initial shot.
Because the jurors implicitly rejected York’s justification defense of crime
prevention, we are not persuaded that had they been properly instructed
on the burden-shifting aspect of self-defense, they could have reasonably
reached a different verdict.

      B.     Dangerous-Instrument Instruction

¶22          Next, York challenges the superior court’s instruction that a
“dangerous instrument is anything that could be used to cause death or
serious physical injury.” He argues the court erred by failing to include the
additional, qualifying language found in A.R.S. § 13-105(12) and RAJI
1.0512: “under the circumstances in which it is used, attempted to be used,
or threatened to be used.” He asserts the absence of the additional language
may have led the jurors to conclude that his crime-prevention defense failed
merely because the jurors did not consider a chair a dangerous instrument.

¶23          Asserting he suffered no prejudice from the alleged error, the
State argues that the given instruction inured to York’s benefit because
omitting the additional language made the definition less restrictive. In
other words, under the given instruction, an object would always be a
dangerous instrument if it theoretically could be used to cause death or
serious physical injury, without regard to how the object was used in the
given circumstance.

¶24         Assuming, without deciding, that the challenged instruction
amounted to fundamental error, we discern no prejudice. The attorneys’
closing arguments sufficiently clarified the definition of dangerous



                                     7
                              STATE v. YORK
                            Decision of the Court

instrument. See Johnson, 205 Ariz. at 417, ¶ 11. Contrary to York’s assertion
on appeal, defense counsel explained at length why the chair was a
dangerous instrument:

       [T]hreatening to hit somebody with a heavy dining room
       chair is a crime. It’s aggravated assault . . . it’s assault with a
       dangerous instrument. Think of it as—as the same sort of
       assault as threatening or swinging a baseball bat at somebody.
       You can do serious damage, if not kill somebody with
       something—with an instrument like that in your hands.

Later, after reading the definition of dangerous instrument to the jurors,
defense counsel continued:

       So that’s pretty broad. Big rock could cause death or serious
       physical injury. A bat, one of these chairs over here. A
       monitor, if I’m swinging it at someone’s head, could cause
       death or serious physical injury, lots of things. . . . [N]ot to
       beat this dead horse, but being hit with a dining room chair,
       like a baseball bat, or even a heavy enough nightstick, can
       break bones, crush skulls, smash faces, break windpipes, do
       all the things necessary to fit that definition.

¶25            The jury heard York’s testimony―that the victim used a large
wooden chair to knock him to the ground and nearly unconscious, and that
the victim then continued to swing the chair while York was laying prone
on the floor. York explained that he fired the first shot because he was afraid
the victim would beat him to death with the chair. In addition, a detective
also testified that a chair can be as lethal as a gun, depending on how it is
used. Given this evidence, York has failed to show any prejudice from the
asserted error. See State v. James, 231 Ariz. 490, 494, ¶ 15 (App. 2013)
(explaining trial evidence is considered when assessing jury instructions).

¶26             In sum, had the jurors accepted York’s account, the given
instruction would not have compelled them to reject his crime-prevention
defense. In fact, as the State suggests, the superior court’s instruction made
it easier for the jury to find the chair was a dangerous instrument. Under
York’s version of events, the way the victim allegedly wielded the chair
clearly rendered it a potentially lethal weapon. Therefore, York has failed
to establish that a reasonable jury could have reached a different verdict
had the dangerous-instrument instruction included the additional
language.




                                       8
                              STATE v. YORK
                            Decision of the Court

II.    Alleged Prosecutorial Misconduct

¶27           York argues the State engaged in prosecutorial misconduct
that deprived him of a fair trial. Specifically, he contends the prosecutor
engaged in unduly argumentative cross-examination, impugned the
integrity of defense counsel, and depicted him as a liar. Viewed in the
aggregate, York argues the cumulative effect of the alleged misconduct
amounted to a denial of due process. Because York did not raise a claim of
prosecutorial misconduct at trial, we review only for fundamental,
prejudicial error. Escalante, 245 Ariz. at 140, 142, ¶¶ 12, 21.

¶28           “We evaluate each instance of alleged prosecutorial
misconduct to determine if error occurred and, if so, its effect.” State v.
Goudeau, 239 Ariz. 421, 465, ¶ 192 (2016). We then address the cumulative
effect of any misconduct. Id. “The defendant must show that the offending
statements were so pronounced and persistent that they permeate[d] the
entire atmosphere of the trial and so infected the trial with unfairness as to
make the resulting conviction a denial of due process.” State v. Gallardo, 225
Ariz. 560, 568, ¶ 34 (2010) (internal quotations omitted). “To prevail on a
claim of prosecutorial misconduct, a defendant must demonstrate that (1)
misconduct is indeed present; and (2) a reasonable likelihood exists that the
misconduct could have affected the jury’s verdict, thereby denying
defendant a fair trial.” State v. Moody, 208 Ariz. 424, 459, ¶ 145 (2004)
(internal quotations omitted).

       A.     Cross-Examination of York

¶29            York first challenges the following questions and comments
by the prosecutor during her cross-examination of him as unduly
argumentative: (1) “There’s not a question before you,” when York began
to offer an unprompted remark; (2) “Please let me finish my question,” after
York interrupted the prosecutor; (3) “It’s just a yes or no question,” cutting
off York’s expository response; (4) “I agree,” following York’s statement
that he did not see himself in a photo of his bedroom taken by investigators;
(5) “Did the bleach bottle grow legs after it was thrown?”; and (6) referring
to York’s account as a “story” and restricting his answer by stating he could
offer further explanation on redirect examination.

¶30          Although the prosecutor vigorously cross-examined York,
and the record reflects several combative exchanges, the questioning did
not deny him a fair trial. See State v. Bolton, 182 Ariz. 290, 308 (1995) (“The
questioning may have been argumentative. Nevertheless, the misconduct
was not so egregious that it permeated the entire trial and probably affected



                                      9
                               STATE v. YORK
                             Decision of the Court

the outcome.”2). As in Bolton, “the prosecutor here did not call defendant
pejorative names, refer to matters not in evidence, suggest unfavorable
matter for which no proof exists, or abuse defendant in any other way.” 182
Ariz. at 308. Additionally, because the cited instances were brief and made
during an isolated portion of a single day in a multiple-day trial, the
comments did not sufficiently permeate the entire trial as to affect its
outcome.

¶31            York further protests the prosecutor’s line of questioning that
implied he was able to tailor his testimony to counter the State’s case
because he had reviewed the evidence before trial and listened to the trial
testimony. He argues the prosecutor unconstitutionally “used the system
of compulsory process against [him] to imply that because he received the
evidence prior to trial and had an opportunity to ‘think about’ the case for
a while, it ‘helped his testimony’ at trial.”

¶32              There is no due process violation when a prosecutor
comments on the fact that a defendant had the opportunity to hear evidence
and tailor his or her testimony accordingly. Portuondo v. Agard, 529 U.S. 61,
68–75 (2000). When defendants take the stand, their credibility may be
impeached and their testimony challenged like that of any other witness.
Id. at 69; see, e.g., State v. Trammell, 245 Ariz. 607, 609, ¶ 9 (App. 2018) (“[A]
jury is free to weigh and assess witness credibility, which includes a
testifying defendant’s motivation.”). Here, the prosecutor’s series of
questions permissibly sought to identify various gaps in the evidence that
York explained to bolster his version of events. Consequently, York has
shown no error, much less fundamental error, in the cross-examination.

       B.     Comments in Rebuttal Closing Argument

¶33          “Prosecutors have wide latitude in presenting their
arguments to the jury[.]” State v. Morris, 215 Ariz. 324, 336, ¶ 51 (2007)
(internal quotation omitted). “[D]uring closing arguments counsel may
summarize the evidence, make submittals to the jury, urge the jury to draw
reasonable inferences from the evidence, and suggest ultimate
conclusions.” State v. Bible, 175 Ariz. 549, 602 (1993). A prosecutor may not
“improperly appeal to the jurors’ emotions, passions, or prejudices by


2     In that case, the prosecutor’s questions and remarks included: “And
you expect the jury to believe this story, Mr. Bolton?”; “Stranger things have
happened. You bet, Mr. Bolton.”; and “So you are in a nice position here,
we don’t have any information with which to charge you with murder, do
we?” Id. at 307–08.


                                       10
                              STATE v. YORK
                            Decision of the Court

urging them to convict [the] defendant for reasons wholly irrelevant to his
own guilt or innocence.” State v. Herrera, 174 Ariz. 387, 397 (1993) (internal
quotations omitted). “While commentary about the defense’s theory is
common, [a]n argument that impugns the integrity or honesty of opposing
counsel is . . . improper.” State v. Hulsey, 243 Ariz. 367, 390, ¶ 99 (2018)
(internal quotations omitted).

¶34         York cites the emphasized phrases in the following portion of
the prosecutor’s rebuttal closing argument to assert the prosecutor
impermissibly depicted him as a liar:

       It’s important to think about the way in which the defense was
       presented to you during the trial and today, and it fits pretty
       well with your jury instructions on what self-defense is. And
       it’s interesting that when this was freshest, the day that it
       happened on 911, we hear him describing that his psychotic
       brother came after him. Those are the initial statements about
       this case.

       But then when the evidence didn’t suggest that [the victim]
       had any mental health problems at all, he’s not taking meds,
       he’s not seeing a counselor, there’s no evidence that [the
       victim] had any kind of mental health problem whatsoever in
       this trial. So then his story evolves, and we hear during opening
       statements about this intruder, and about the chairs.

       The story about the intruder is a very manufactured detail to
       try to explain the very significant fact that the Defendant has
       [a] gun in his hand in the first place. That’s a manufactured
       story by defense. There’s no evidence at all that an intruder ever
       was in this house or that [the victim] ever yelled about a
       hypothetical intruder being in the house. There’s no evidence
       of that, other than their story.

       We also heard during trial about how after the Defendant
       hears that we’re highlighting that these chairs sure don’t look
       like they were recently broken, he says, “Oh, yeah, I’ve got
       that broken piece in the house right now,” and he offers to
       bring it.

       Well, the State has the burden of proof. The State always has
       the burden of proof, but they’re entitled to present evidence
       to help their case. And wouldn’t he have brought that piece



                                      11
                              STATE v. YORK
                            Decision of the Court

       of wood to help his case if he really had access to it? (Emphasis
       added.)

¶35            The challenged remarks permissibly criticized York’s
defense. York testified that he retrieved his revolver because he heard his
“psychotic” brother yelling and he was concerned an intruder may have
entered the house. This event purportedly led to the altercation that
culminated in him shooting the victim. In rebuttal, the prosecutor argued
the evidence, and the reasonable inferences drawn from it, undermined
York’s version of events. In doing so, the prosecutor urged the jurors to
consider the fact that York did not tell the 9-1-1 operator many of the
significant details presented at trial—such as his concern about the intruder
and the victim attacking him with a chair. The prosecutor did not ask the
jurors to convict York for reasons irrelevant to their determination of his
guilt. See State v. Jones, 197 Ariz. 290, 305, ¶ 37 (2000); Herrera, 174 Ariz. at
397. Nor were the prosecutor’s comments unduly inflammatory. Herrera,
174 Ariz. at 397.

¶36         York next contends the highlighted phrases below
improperly impugned defense counsel’s integrity and misstated the
evidence:

       And then today during close[ing] arguments, defense counsel
       is saying that [the victim] didn’t just say he was going to rip
       off [York’s] face, or grab his face, or whatever it was. Now
       we’re hearing that [the victim] also lunged at him as he’s saying
       this, after he’s been shot. Well, that’s a very convenient thing to
       say after I have just explained and your instructions have just
       explained that words alone are not adequate provocation.
       Remember that defense counsel’s description of these events are
       not evidence. (Emphasis added.)

¶37            First, we agree with York’s contention that the prosecutor
incorrectly implied there was no evidence to support defense counsel’s
argument that the victim “lunged” at York before he fired the second shot.
See supra ¶ 10. We therefore construe the prosecutor’s statements as merely
a mistake or insignificant impropriety. See State v. Price, 111 Ariz. 197, 201
(1974) (“While there may have been some misstatements of fact they appear
to be inadvertent and not of such magnitude as to be prejudicial.”); State v.
Ramos, 235 Ariz. 230, 238, ¶ 25 (App. 2014) (“Although some of the
prosecutor’s comments suggested that defense counsel was attempting to
mislead the jury, we cannot say that those statements did more than
criticize defense tactics.”).


                                       12
                             STATE v. YORK
                           Decision of the Court

¶38            Moreover, we presume the jurors followed the superior
court’s instructions that lawyers’ comments are not evidence. Morris, 215
Ariz. at 336–37, ¶ 55. To the extent the prosecutor’s comments misstated the
evidence, the superior court’s instructions “negated their effect,” and no
prejudice resulted. Id. at 337, ¶ 55. On this record, there is no reasonable
likelihood the prosecutor’s statements could have affected the jurors’
verdict, particularly given that the jurors acquitted York of second-degree
murder. See State v. Stuard, 176 Ariz. 589, 600 (1993) (noting the jurors’
decision to acquit the defendant of certain charges “demonstrate[d] the
jury’s careful and proper consideration of the evidence”); see also Moody, 208
Ariz. at 459, ¶ 145.

¶39           Despite her mischaracterization of defense counsel’s
argument, the prosecutor’s remarks did not constitute personal attacks on
defense counsel’s integrity. See State v. Amaya-Ruiz, 166 Ariz. 152, 171–72
(1990) (finding a prosecutor’s comments that defense counsel “blind sided”
witnesses, used “innuendo and inference,” made an “outrageous”
argument, and accused witnesses were “not improper . . . and certainly did
not rise to the level of fundamental error”). Instead, the comments, made
during rebuttal argument, were intended to demonstrate weaknesses in the
defense’s case. We find no prosecutorial error in the State’s rebuttal closing
argument, let alone error that would violate due process.

¶40          Finally, because we discern no prosecutorial misconduct       in
the individual allegations, we cannot find cumulative error. State         v.
Bocharski, 218 Ariz. 476, 492, ¶ 75 (2008) (“Absent any finding            of
misconduct, there can be no cumulative effect of misconduct sufficient     to
permeate the entire atmosphere of the trial with unfairness.”).

III.   Sentence Enhancement under A.R.S. § 13-704(L)

¶41            Citing Blakely v. Washington, 542 U.S. 296 (2004), York argues
the superior court illegally enhanced his sentence as a dangerous offender
under A.R.S. § 13-704(L) because the jurors did not make a separate finding
that the offense was dangerous. See A.R.S. § 13-105(13) (defining dangerous
offense as an “offense involving the discharge, use or threatening exhibition
of a deadly weapon or dangerous instrument or the intentional or knowing
infliction of serious physical injury on another person”). Our review is
again limited to fundamental, prejudicial error because York did not object
to the enhancement of his sentence. Escalante, 245 Ariz. at 140, 142, ¶¶ 12,
21.




                                     13
                               STATE v. YORK
                             Decision of the Court

¶42             Generally, a jury must find whether an offense is dangerous.
State v. Larin, 233 Ariz. 202, 212, ¶ 38 (App. 2013). “Other than the fact of a
prior conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.” Blakely, 542 U.S. at 301 (internal quotation
omitted). “[A] trial court’s imposition of a sentence in violation of a
defendant’s right to a jury trial constitutes an illegal sentence and is
therefore fundamental error.” State v. Johnson, 210 Ariz. 438, 440, ¶ 8 (App.
2005). However, a separate jury finding is not required if the dangerous
nature of an offense is inherent in the jury’s verdict and “admitted or found
by the trier of fact.” A.R.S. § 13-704(L); 3 see also State v. Anderson, 177 Ariz.
381, 384 (App. 1993) (“The defendant’s testimony can supply the requisite
admission.”).

¶43           On both direct and cross-examination, York repeatedly
admitted that he shot the victim twice with his revolver. See State v. Spratt,
126 Ariz. 184, 186 (App. 1980) (stating a firearm is a deadly weapon “unless
it is permanently inoperable”). Therefore, York’s testimony established that
he used a deadly weapon in committing the offense, and the superior court
did not err by failing to submit the allegation of dangerousness to the jury.
See A.R.S. § 13-704(L); Anderson, 177 Ariz. at 384.

¶44             Moreover, “Blakely error . . . can be harmless if no reasonable
jury, on the basis of the evidence before it, could have failed to find [the
factors] . . . necessary to expose the defendant to the sentence imposed.”
State v. Hampton, 213 Ariz. 167, 183, ¶ 72 (2006). Here, the uncontroverted
evidence established that (1) York shot the victim with his revolver, and (2)
the victim died from the gunshot wounds. York admitted he shot the victim
to the 9-1-1 operator, confirmed that he shot the victim twice in his
testimony, and a medical examiner testified that the victim died from the
gunshot wounds. In fact, York’s sole defense was that he was justified in
shooting the victim. On these facts, no reasonable juror could have failed to
find the offense was dangerous.

¶45         Accordingly, York has not carried his burden to establish
fundamental error and resulting prejudice.




3      The parties agree, as do we, that dangerousness was not inherent in
the offense of conviction.


                                       14
                          STATE v. YORK
                        Decision of the Court

                           CONCLUSION

¶46         For the foregoing reasons, we affirm York’s conviction and
sentence.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                    15